ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_08_FR.txt.                                                                                             215




                        DÉCLARATION DE M. LE JUGE AD HOC BROWER

                 [Traduction]

                    Première exception préliminaire de la Colombie — Pacte de Bogotá —
                 Interprétation de l’article LVI du pacte de Bogotá — Enseignements à tirer des
                 travaux préparatoires — Principes de l’effet utile — Articles LVIII et LIX du
                 pacte de Bogotá.

                    1. Si je suis l’un des sept juges ayant joint à l’arrêt une opinion dissi‑
                 dente commune afin d’exprimer notre vive opposition à la décision de reje‑
                 ter la troisième exception préliminaire de la Colombie (relative à l’autorité
                 de la chose jugée), décision qui n’a été possible qu’avec la voix prépondé‑
                 rante du président — puisque la Cour était divisée par moitié, huit contre
                 huit —, je suis en revanche d’accord avec l’ensemble de mes collègues pour
                 conclure que, tout bien pesé, la Cour est effectivement compétente pour
                 connaître de la requête du Nicaragua au titre du pacte de Bogotá. Il me
                 semble néanmoins important d’expliquer pourquoi la Cour ne pouvait que
                 trouver difficile d’accepter l’interprétation du second alinéa de l’article LVI
                 du pacte proposée par la Colombie. L’une des raisons, et non des moindres,
                 en est le « trou noir » auquel s’apparentent les travaux préparatoires, qui
                 ne laissent pour ainsi dire entrevoir aucun enseignement utile.
                    2. La perspective dans laquelle la Cour a situé son analyse du second
                 alinéa de l’article LVI a été distinctement mise en lumière par le Nicara‑
                 gua lui‑même, dont le conseil, pendant la procédure orale, a plusieurs fois
                 qualifié cet alinéa de « superflu », mais « pas dépourvu d’effet » — ce que
                 la Colombie a synthétisé par la formule « superflu mais pas inutile ». En
                 d’autres mots, à défaut d’admettre l’interprétation que donne la Colom‑
                 bie de cet alinéa, force est de considérer que celui‑ci n’a d’autre objet que
                 celui, retenu par la Cour, d’expliciter par surcroît de prudence ce qui de
                 toute façon serait vrai. Comme la nature, la Cour a bien évidemment
                 horreur du vide et est généralement amenée à attribuer un sens à chacune
                 des dispositions d’un traité, comme l’exige le principe de l’effet utile.
                    3. La Cour, heureusement — et bien que ni le Nicaragua ni la Colom‑
                 bie ne l’aient fait, que ce soit dans leurs écritures ou à l’audience —, prend
                 note des articles LVIII et LIX du pacte et procède à leur analyse. Ren‑
                 voyant au premier de ces articles, qui prévoyait que huit traités antérieurs
                 cesseraient de produire leurs effets par rapport aux Etats qui y étaient
                 parties à mesure que le pacte entrerait en vigueur à leur égard, le second
                 est rédigé en des termes qui font écho au dernier alinéa de l’article LVI,
                 puisqu’il se lit ainsi : « Les dispositions de l’article précédent ne s’appli‑
                 queront pas aux procédures déjà entamées ou réglées conformément à
                 l’un des instruments internationaux déjà mentionnés. »

                                                                                            119




7 CIJ1093.indb 235                                                                                 15/02/17 08:28

                         délimitation du plateau continental (décl. brower)               216

                    4. Ces deux articles, tels que lus conjointement, ainsi qu’avec l’ar‑
                 ticle LVI dans son ensemble, auraient pu traduire l’intention des parties
                 au pacte de considérer que, sitôt après dénonciation de celui‑ci par l’une
                 d’elles, comme sitôt après l’extinction des huit précédents traités prévus à
                 l’article LVIII, aucune nouvelle procédure ne pourrait être engagée. En
                 outre, puisque l’arrêt Nottebohm ((Liechtenstein c. Guatemala), exception
                 préliminaire, arrêt, C.I.J. Recueil 1953, p. 111) n’a confirmé définitive‑
                 ment qu’en 1953 — soit cinq ans après la conclusion du pacte, en 1948 —
                 que la compétence de la Cour est établie à compter de l’introduction
                 d’une requête et continue ensuite d’exister même s’il est mis fin à l’instru‑
                 ment sur lequel elle était fondée, il était concevable que le second alinéa
                 de l’article LVI ait, au moment où il a été rédigé, en 1938, et lorsque le
                 pacte a été adopté, dix ans plus tard, eu pour effet utile d’indiquer claire‑
                 ment ce qui n’avait pas encore été définitivement énoncé dans ladite
                 affaire — quoique, là encore, on puisse considérer que cette explicitation
                 procédait d’un surcroît de prudence. En tout état de cause, la Cour n’a
                 pas jugé ces hypothèses convaincantes, essentiellement faute d’avoir pu
                 trouver dans les travaux préparatoires, fort succincts, la moindre indica‑
                 tion quant à la raison pour laquelle le second alinéa a été inclus à l’ar‑
                 ticle LVI.
                    5. La Cour, en effet, n’a pu glaner de ces travaux que de bien maigres
                 éléments d’information. En 1937, le directeur général de l’Union panamé‑
                 ricaine avait invité le sous‑secrétaire d’Etat des Etats‑Unis à « envisage[r]
                 de prendre l’initiative, lors de la prochaine conférence de Lima, de recom‑
                 mander, dans un souci d’efficacité, que les traités de paix existants soient
                 complétés ». Le 15 novembre 1938, les Etats‑Unis répondirent favorable‑
                 ment à cette demande, en soumettant un projet de texte destiné à être
                 discuté lors de la conférence de Lima qui devait se tenir peu de temps
                 après. Le texte du second alinéa de l’article LVI du pacte n’y figurait pas.
                 Au cours de la conférence de Lima elle‑même, toutefois, soit un mois seu‑
                 lement après la présentation de ce premier projet, les Etats‑Unis en sou‑
                 mirent une deuxième version amendée qui, elle, incluait dans la disposition
                 relative à la dénonciation la mention suivante : « La dénonciation sera
                 sans incidence sur toute procédure en cours introduite avant sa notifica‑
                 tion. »
                    6. Ce libellé resta fondamentalement inchangé au fil de diverses confé‑
                 rences et versions du texte, et ce, jusqu’à la conclusion du pacte, dix ans
                 après la première mouture. A la dernière minute, lors de la conférence
                 de 1948 qui allait aboutir à l’adoption du pacte de Bogotá, le comité
                 de rédaction considéra « que le mieux serait de reproduire la rédaction
                 de l’article 16 du traité de 1929 [la convention générale de conciliation
                 interaméricaine] », ce qu’il fit, mais en y ajoutant, pour la première fois
                 sous la forme d’un second alinéa distinct, le libellé suivant : « La dénon‑
                 ciation sera sans incidence sur les procédures en cours entamées avant la
                 transmission de l’avis en question. »
                    7. Malheureusement, nulle part dans le dossier rendant compte des
                 dix années écoulées entre l’introduction par les Etats‑Unis, en 1938, de

                                                                                          120




7 CIJ1093.indb 237                                                                               15/02/17 08:28

                         délimitation du plateau continental (décl. brower)                217

                 cette formulation — laquelle a été reprise, avec des variations mineures
                 qui n’en modifiaient pas la substance, dans chacune des versions succes‑
                 sives du projet de pacte de Bogotá — et la conclusion du pacte lui‑même
                 en 1948 ne trouve‑t‑on expliqué pourquoi ce qui allait devenir le second
                 alinéa de l’article LVI a été ajouté, sans être jamais remis en cause ensuite.
                 C’est manifestement en raison de ces lacunes que la Cour a estimé devoir
                 préférer l’interprétation reconnaissant à cet alinéa l’effet utile, quoique
                 superflu, d’expliciter la disposition par surcroît de prudence à celle, nette‑
                 ment plus acrobatique, découlant d’un raisonnement a contrario plaidée
                 par la Colombie. Ce choix est d’autant plus compréhensible que le para‑
                 graphe 1 de l’article 44 de la convention de Vienne sur le droit des traités
                 dispose que « [le] droit pour une partie, prévu dans un traité …, de dénon‑
                 cer le traité … ne peut être exercé qu’à l’égard de l’ensemble du traité, à
                 moins que ce dernier n’en dispose … autrement », règle par défaut qui,
                 intrinsèquement, ne pouvait manquer de soulever une nouvelle — et
                 incontestable — difficulté d’interprétation. J’en suis donc venu, quoique
                 non sans hésitation, à penser que, tout bien considéré, la conclusion de la
                 Cour n’est pas déraisonnable et, partant, je n’ai pu m’en dissocier.

                                                             (Signé) Charles N. Brower.




                                                                                           121




7 CIJ1093.indb 239                                                                                15/02/17 08:28

